Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the DIV application No. 17/242,375 filed on April 28, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
	….
a recessed active region comprising a second metal formed in the trench; and a contact via opening in the trench connectable to a self-aligned contact gate formed within the contact via opening, the self-aligned contact gate electrically connected to the recessed active region; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 11.
	….
a recessed active region formed within the trench, the recessed active region comprising a second metal; a liner over the recessed active region; a metal cap layer over the liner; a third dielectric material over the metal cap layer, wherein a surface of the first and second gates and a surface of the third dielectric material are planarized; and a contact via opening in the trench; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 16.
	….
a recessed active region in the trench, the recessed active region comprising a second metal; a liner over the recessed active region; a metal cap layer over the liner; and a contact via opening in the trench; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor structure in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 11 and 16 are allowable. Since the independent claims 1, 11 and 16 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-10 of the independent claim 1, the dependent claims 12-15 of the independent claim 11, and the dependent claims 17-20 of the independent claim 16, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 11 and 16 are deemed patentable over the prior art.

9. 	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Park et al. (US 2015/0047253 A1) is hereby cited as the closest prior art, shown in Fig. 3G where the sacrificial gate structures 106 removed shown in Fig. 3H, therefore, Park et al. either by itself or in combination with other arts does not teach the above quoted limitations in section 5 for claims 1, 11 and 16. Thus, the applicant’s claims 1, 11 and 16 determined to be novel and non-obvious.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819